DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Office Note re: Information Disclosure Statement
Regarding the Information Disclosure Statement filed 10/14/2021, it is noted that the “Non-Patent Literature Documents” Cite No. 1 (Borthwick et al) is partially blank.  The document portions present in the filing have been considered.  



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at a very high level determining whether a question one currently asks has been previously asked, and if so, relying on the answer to the previously asked question to answer the currently asked question.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including obtaining previously asked/answered Q/A pairs, determining if a new question and a previous question are similar by comparing text, determining similarity for a previously asked question and its answer, determining that the similar previous similar question has an associated answer, and assigning that answer to the new question.  These concepts, under a broadest reasonable interpretation, covers performance of the limitations in the mind.
It is further noted that there is no generic hardware explicitly claimed.  
For example, the claim limitation directed to “obtaining candidate question/answer pairs” encompasses remembering previously asked questions and their resolution.  Determining similarity between a new and previous question by comparing text, merely encompasses asking whether the question has been asked before.  Determining previous question/answer similarity, again merely encompasses asking whether the previously asked question was resolved.  And, “determining” that the previously asked question is similar to a new question and “selecting” an answer corresponding to the previously asked question, merely encompasses performing the previous resolution of the previous question for the similar new question.  In other words, one remembers that when one’s sink leaked last year one called the plumber.  So what’s one going to do when one’s sink is currently leaking?  One’s going to call the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass mental processes (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including obtaining previously asked/answered Q/A pairs, determining if a new question and a previous question are similar by comparing text, determining similarity for a previously asked question and its answer, determining that the similar previous similar question has an associated answer, and assigning that answer to the new question.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.  There is no hardware explicitly claimed (not even generic hardware), providing further evidence that Applicants intend something much broader than even a generic computer implementation.
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of obtaining, determining, determining, determining and selecting) in the claim amount to no more than mere instructions to apply the exception 
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-11 depend upon claim 1, and do not correct the issues set forth above.  Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  



Regarding independent claim 12: 
Statutory Category:  Yes, recites a series of steps executed on processors (therefore a system / an article of manufacture).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim is substantially similar to claim 1, but adds that answers are classified / categorized.  As mentioned above, these concepts, under a broadest reasonable interpretation, encompass the performance of the limitations in the mind but for the recitation of generic computer components.    
For example, one remembers that when one’s sink leaked last year one called the plumber, which is in a category of home maintenance.  So what’s one going to do 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to determining answers based on a classification, determining candidate questions, correlating questions/answers, determining similarity between a new and a past question, and answering the new question with the answer to the similar past question.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., “processors” and “memory”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 13-18 depend upon claim 12, and do not correct the issues set forth above.  Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  



Regarding independent claim 19: 
Statutory Category:  Yes, recites a series of steps executed on processors (therefore a system / an article of manufacture).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim is substantially similar to claim 1, but adds the broad term “space”.  Space corresponds to an abstract representation of “memory”.  As mentioned above, these concepts, under a broadest 
For example, one remembers that when one’s sink leaked last year one called the plumber, which is in an answer to the previous question in memory (i.e., memorized or in “space”).  So what’s one going to do when one’s sink is currently leaking?  One’s going to rely on one’s memory and call the plumber (and resolve the new question with the answer provided/performed for the similar previous question).  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to generating a Q/A “space” of previous questions and answers, asking a new question, answering one’s new question (based up what?), remembering whether this question was asked before and what that resolution/answer was, and potentially choosing to do something (if what one thinks one should do what one did before?).  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  


Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., processor/s and the positively recited “non-transitory computer-readable medium”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claim 20 depends upon claim 19, and does not correct the issues set forth above.  Therefore, the claim is not patent eligible, and was reasonably rejected under 35 USC §101.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 16-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6 and 16:  Each claim initially recites terminology comprising one (“at least one”) question, then overwrites/removes/changes that requirement to appear to require more than one question (“a set of questions”).  
Therefore, the scope of each claim is ambiguous.

Claims 7-8 and 17 depend upon claims 6 and 16, respectively, and are therefore likewise rejected.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Anna Shtok (“Learning from the Past:  Answering New Questions with Past Answers”, WWW 2012, Lyon, France, April 16-20, 2012, pp. 759-768, hereafter referred to as .

Regarding independent claim 1:  Shtok teaches 5obtaining a plurality of candidate question and answer pairs generated from a corpus of text; (See Shtok p. 760 Fig. 1 and the 1st paragraph of 2. Related Work teaching a textual Question and Answer pair.  See also, p. 761 and the 1st paragraph of 3. A Two Stage Approach showing another textual Question and Answer pair.) determining similarity values indicating levels of similarity between an input query and the plurality of candidate question and answer pairs, the similarity values being determined by comparing text of the input query defining a question to text of the plurality of 10candidate question and answer pairs; (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).) determining a similarity value for a candidate question and answer pair from the plurality of candidate question and answer pairs meets a similarity condition; (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.) determining, based on the similarity value for the candidate question and answer pair meeting the similarity condition, at least one question from the candidate question and answer 15pair matches the question defined by the text of the input query; (See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new  and selecting, for the input query, an answer corresponding to the at least one question from the candidate question and answer pair based on determining the at least one question matches the question defined by the text of the input query. (See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)
However, Shtok does not explicitly teach the remaining limitations as claimed.  Wang, though, teaches A method of generating one or more answers for one or more queries, comprising:  (See Wang Abstract, Fig. 1 and [0027] teaching the exemplary use of computing hardware, including processors and memory/storage, in a Question/Answer environment.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Wang for the benefit of Shtok, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Wang in Fig. 1 and [0027].  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  


Regarding claim 2:  Shtok teaches wherein the at least one question of the candidate question and answer pair includes a single question, the answer corresponding to the single question.  (See Shtok p. 761 Fig. 2 showing a single question (“solved question) and a best answer.)  

Regarding claim 3:  Shtok teaches further comprising:  obtaining the corpus of text; determining a portion of the corpus of text corresponding to the input query, determining a candidate answer from the portion of the corpus of text; determining the candidate answer matches the answer selected for the input query; and selecting the candidate answer as an output answer for the input query based on determining the candidate answer matches the answer selected for the input query.  (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  Also see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 4:  Shtok teaches further comprising:  comparing the text of the input query to a plurality of portions of the corpus of text; and determining the portion of the corpus of text from the plurality of portions based on comparing the text of the input query to the plurality of portions of the corpus of text.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd α.)  

Regarding claim 5:  Shtok teaches further comprising: selecting, for the input query, a plurality of answers from the plurality of candidate question and answer pairs; and wherein determining the candidate answer matches the answer selected for the input query includes determining the candidate answer matches at least one answer from the plurality of answers selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 6:  Shtok teaches wherein the at least one question of the candidate question and answer pair includes a set of questions, the answer corresponding to the set of questions.  (See Shtok p. 760, Fig. 1 showing a candidate question comprising a set of one question for which an answer corresponds.)  

Regarding claim 7:  Shtok teaches further comprising: determining a first candidate answer associated with the set of questions; obtaining the corpus of text; determining a portion of the corpus of text corresponding to the input query;  determining a second candidate answer from the portion of the corpus of text; determining the second candidate answer does not match the answer selected for the input query; and selecting the first candidate answer as an output answer for the input query based on determining the second candidate answer does not match the answer selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And, see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).  Additionally, see Shtok p. 761 Fig. 2 showing a single question (“solved question) and a best answer.)  

Regarding claim 8:  Shtok teaches further comprising: selecting, for the input query, a plurality of answers from the plurality of candidate question and answer pairs; and wherein determining the second candidate answer does not match the answer selected for the input query includes determining the second candidate answer does not match any answer from the plurality of answers selected for the input query.  (See Shtok p. 763 Lexico-syntactic Analysis section discussing the generation of features to test for mismatches and the identification of semantic inconsistencies.)  

Regarding claim 9:  Shtok teaches further comprising: generating a vector representation of the text of the input query, and  generating vector representations of text of questions included in the plurality of candidate question and answer pairs; wherein comparing the text of the input query to the text of the plurality of candidate question and answer pairs includes determining a semantic similarity between the question defined by the text of the input query and questions included in the plurality of candidate question and answer pairs, the semantic similarity being determined by comparing the vector representation of the text of the input query to the vector representations of the text of the questions included in the plurality of candidate question and answer pairs.  (See Shtok p. 762, Surface Level Similarity passage discussing the use of a vector space model to measure similarities in terms of lexical overlap of new (i.e., query) and past questions.)  

Regarding claim 10:  Shtok teaches wherein the similarity condition indicates the similarity value for the candidate question and answer pair is to be a highest similarity value among the determined similarity values.  (See Shtok p. 761 Fig. 3 showing a “top Candidate Selection” algorithmic element, in the context of p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.)  

Regarding claim 11:  Shtok teaches wherein the similarity condition indicates the similarity value for the candidate question and answer pair is to be within a threshold number of highest similarity values among the determined similarity values.  (p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.)  



Regarding independent claim 12:  Shtok teaches determine candidate answers from a corpus of text based on classifications of text in the corpus of text; (See Shtok p. 760 2. Related Work section discussing in the top paragraph, the use of categories selected from a predefined taxonomy.) determine candidate questions from portions of the corpus of text that include the candidate answers; (See Shtok p. 762 3.1 Stage One:  Top Candidate Selection section discussing the use of a similarity threshold comparison.) generate a plurality of candidate question and answer pairs including the candidate answers and the candidate questions; (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α..) determine, based on similarity values indicating levels of similarity between an input query and the plurality of candidate question and answer pairs, at least one question from the candidate question and answer pair matches a question defined by text of the input query; (See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query)..) and select, for the input query, an answer corresponding to the at least one question from the candidate question and answer pair based on determining the at least one question matches the question defined by the text of the input query. (See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query)..)
However, Shtok does not explicitly teach the remaining limitations as claimed.  Wang, though, teaches A system for generating one or more answers for one or more queries, comprising: one or more processors; and memory accessible to the one or more processors, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to:   (See Wang Abstract, Fig. 1 and [0027] teaching the exemplary use of computing hardware, including processors and memory/storage, in a Question/Answer environment.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Wang for the benefit of Shtok, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Wang in Fig. 1 and [0027].  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  


Regarding claim 13:  Shtok teaches further comprising: determining the similarity values by comparing the text of the input query to text of the plurality of candidate question and answer pairs; and determining the at least one question from the candidate question and answer pair matches the question defined by the text of the input query based on a similarity value determined for the candidate question and answer pair meeting a similarity condition.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 14:  Shtok teaches the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to: compare the text of the input query to a plurality of portions of the corpus of text;  determine, from the plurality of portions, a portion of the corpus of text corresponding to the input query based on comparing the text of the input query to the plurality of portions of the corpus of text; determine a candidate answer from the portion of the corpus of text; determine the candidate answer matches the answer selected for the input query, and  select the candidate answer as an output answer for the input query based on determining the candidate answer matches the answer selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 15:  Shtok teaches the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to: select, for the input query, a plurality of answers from the plurality of candidate 5question and answer pairs; and wherein determining the candidate answer matches the answer selected for the input query includes determining the candidate answer matches at least one answer from the plurality of answers selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query)..)  

Regarding claim 16:  Shtok teaches wherein the at least one question of the candidate question and answer pair includes a set of questions, the answer corresponding to the set of questions, wherein the memory stores instructions, which upon execution by the one or more processors, cause the one or more processors to: determine a first candidate answer associated with the set of questions;  obtain the corpus of text; determine a portion of the corpus of text corresponding to the input query; determine a second candidate answer from the portion of the corpus of text; determine the second candidate answer does not match the answer selected for the input query; and  20select the first candidate answer as an output answer for the input query based on determining the second candidate answer does not match the answer selected for the input query.  (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  Also see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  

Regarding claim 17:  Shtok teaches the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to: select, for the input query, a plurality of answers from the plurality of candidate question and answer pairs; and wherein determining the second candidate answer does not match the answer selected for the input query includes determining the second candidate answer does not match any 30answer from the plurality of answers selected for the input query.  (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the new (the query) and Q past (the “question”).  Also see Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  And, see Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).  Additionally, see Shtok p. 761 Fig. 2 showing a single question (“solved question) and a best answer.)  


Regarding claim 18:  Shtok teaches further comprising: generating a vector representation of the text of the input query, and generating vector representations of text of questions included in the plurality of candidate question and answer pairs;  determining a semantic similarity between the question defined by the text of the input query and the questions included in the plurality of candidate question and answer pairs, the semantic similarity being determined by comparing the vector representation of the text of the input query to the vector representations of the text of the questions included in the plurality of candidate question and answer pairs.  (See Shtok p. 762, Surface Level Similarity passage discussing the use of a vector space model to measure similarities in terms of lexical overlap of new (i.e., query) and past questions.)  




Regarding independent claim 19:  Shtok teaches generate, from a corpus of text, a question and answer space including candidate question and answer pairs; (See Shtok p. 762 Surface-level Features section discussing the extraction of lexical level statistics from any given text and feature similarity determination, including similarity between vector space models, for a new question, a past question and an answer.) receive an input query including text defining a question; (See Shtok p. 761, Fig. 3 “New Question” and p. 762 top sentence in right column stating “where Qnew represents the new question”.) determine, from the corpus of text, a first candidate answer for the question using the text defining the question; (See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).) determine, from the question and answer space, a second candidate answer for the question using the text defining the question; (See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.) and determine an output answer for the input query based on whether the first candidate answer matches the second candidate answer. (See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)
However, Shtok does not explicitly teach the remaining limitations as claimed.  Wang, though, teaches A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: (See Wang Abstract, Fig. 1 and [0027] teaching the exemplary use of computing hardware, including processors and memory/storage, in a Question/Answer environment.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Wang for the benefit of Shtok, because to do so provided a designer with options for implementing a computing platform for a question/answer system, as taught by Wang in Fig. 1 and [0027].  These references were all applicable to the same field of endeavor, i.e., management and the determination of the use of question and answer pairs.  


Regarding claim 20:  Shtok teaches further comprising 25instructions that, when executed by one or more processors, cause the one or more processors to: generate, from the corpus of text, an additional question and answer space including additional candidate question and answer pairs; determine, from the additional question and answer space, a third candidate answer 30for the question using the text defining the question; determine the first candidate answer for the input query when the first candidate answer matches the second candidate answer; and determine the third candidate answer for the input query when the first candidate answer does not match the second candidate answer.  (See Shtok p. 762 Surface-level Features section discussing the extraction of lexical level statistics from any given text and feature similarity determination, including similarity between new represents the new question”.  See Shtok p. 262 Surface Level Similarity discussing the generation of similarity scores between the titles/bodies of Qnew (the query) and Q past (the “question”).  See Shtok p. 762, 3.1 Stage One: Top Candidate Selection discussing in the 2nd paragraph keeping only the past questions whose similarity score exceeds a threshold α.  See Shtok Figures 3 and 4 and pp. 761-762, 3. A Two Stage Approach the last sentence teaching “our algorithm assess the best answer to the top candidate question as a plausible answer to the new question (i.e., the query).)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Shtok, Anna, et al., “Learning from the Past:  Answering New Questions with Past Answers”, WWW 2012, Lyon, France, April 16-20, 2012, pp. 759-768.
Two stage approach:  1) Given a new question, find the most similar past question; and, 2) Apply a classifier that estimates intent similarity and decide whether to serve the answer to the past question as a new answer (p. 758, 1st full paragraph); Two stage question-answering algorithm includes top candidate selection and features extractor / classifier (p. 761, Figure 3); Cosine similarity between the TF-IDF weighted word unigram vector space models of two entities (p. 762, Surface Level Similarity). 



Jeon, Jiwoon, et al., “Finding Similar Questions in Large Question and Answer Archives”, CIKM ‘05, Bremen, Germany, Oct. 31 – Nov. 5, 2005, pp. 84-90.
Q&A services have built up large archives of previous questions/answers; traditional search involves using a question to search a database for potential answers; But a question can also be used to search a database of previous question, which in turn are associated with answers (p. 84, I. Introduction, 3rd paragraph); Build collections of semantically similar question pairs from existing Q&A collections (p. 85, 1st full paragraph). 


Shen, Yikang, et al., “Question/Answer Matching for CQA System via Combining Lexical and Sequential Information”, Twenty-Ninth AAAI Conference on Artificial Intelligence, Austin, TX, January 25 - 29, 2015, pp. 275-281.
Question/Answer retrieval has three major methods: 1) finding historical questions which are similar to the target question; 2) identifying the most relevant answers to the target question within a collection of answers; and, 3) combining question similarity and Introduction, 4th paragraph); Focus on identifying the most relevant answers from a collection of answers by calculating the matching probability between the question q and each candidate answer d (p. 275, Introduction, 5th paragraph).  


Bayardo, Roberto J., et al., “Scaling Up All Pairs Similarity Search”, WWW 2007, Banff, Alberta, Canada, May 8-12, 2007, pp. 131-140.
Find pairs of queries whose similarity score is above a threshold (p. 131, 1. Introduction, Query refinement for web search); Use of similoarity threshold to reduce candidate pairs by iterating over vector features (p. 134, 4.4 Exploiting the Threshold During Matching). 



Cao, Xin, et al., “A Generalized Framework of Exploring Category Information for Question Retrieval in Community Question Answer Archives”, WWW 2010, Raleigh, NC, April 26-30, 2010, pp. 201-210.
A distinctive feature of question-answer archives in CAQ services is that these services usually organize questions into a hierarchy of categories (p. 201, 1. Introduction, 5th paragraph); Category enhanced retrieval – this model ranks a historical question d two scores:  1) global relevance score between query q and the category containing d; and, 2) a local relevance score between query q and question d (p. 202, 3rd full paragraph); The vector space model widely used in question retrieval (p. 202, 2.1 Vector Space Model, p. 203, 3.2.1 Vector Space model, p. 204, 3.3.1 Vector Space model).  



US Patent Application Publications
Liu 	 				2018/0373782
Matching of query to question in QA repository based on semantic similarity threshold (Abstract); Prior art uses word matching degree (paragraph 0004); If no exact match between query and question in QA repository, use semantic similarity threshold comparison (paragraphs 0005-0006). 



Wang 	 				2010/0191686
Representation of QA pairs as feature vectors (para 0044).  

Yoon 	 				2020/0372025
Generation of vector representations of a question and a candidate answer from a target corpus, which can be clustered into latent topics (Abstract); Assignee = Adobe.  

Isensee 	 				2014/0280087
An input question generates a query that is applied to a corpus of information to generate ranked candidate answers (Abstract); Scoring threshold for QA pairs (para 0057); Candidate QA pairs are fund within the content of the document (para 0064); Use of feature vector (para 0084); Search for already logged questions and queries to identify similar questions that generated one or more same queries (para 0113). 


Jiang 	 				2019/0371299
Use confidence calculation to determine corresponding Q/A information (Fig. 2, para 0048). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 26, 2022